DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 092/22/2022 has been entered.
An amendment was filed on 09/22/2022. Claim 68 has been amended, and claims 1-67, 71, 74, 83-84, and 88-121 remain canceled. Currently, claims 68-70, 72, 76, 78-82, 85-86, 124, 126-128 are pending, with claims 73, 75, 77, 87, 122, 123, and 125 remaining withdrawn as not being part of elected Species A3 of Genus A and Species B2 of Genus B. Currently, claims 68-70, 72, 76, 78-82, 85-86, 124, and 126-128 are examined on the merits. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s argument “The distinction between the claimed system and that of Eppstein is clear in that the specification and Applicant has endeavored by the prior amendment to comport the claim language to that of the specification. The nature of a passive transdermal route is ‘delivery to the patient’s skin’ and ‘delivered automatically though a passive transdermal route’… ‘Advantageously, the devices described herein allows the delivery of medication without needles, microneedles, thermal ablation, iontophoresis or any other stratum corneum disrupting technique and allow the user to be medicated without pain or discomfort.’ As a result, Applicant maintains and affirms the previous arguments and suggests that the citations above make clear the Eppstein is the opposite of the claimed passive transdermal system as claimed. In other words, Eppstein teaches away from the claimed invention completely and utterly”, it is noted that the features upon which applicant relies (i.e., “delivery of medication without needles, microneedles, thermal ablation, iontophoresis, or any other stratum corneum disrupting technique and allow the user to be medicated without pain or discomfort”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Eppstein already discloses that the delivery membrane allows for a passive diffusion transdermal drug delivery profile (paragraph 0089, “At least one of the different substances could passively diffuse into the biological membrane”). Nevertheless, if this is not clearly envisioned by the applicant, Etscom (US 4597961) has been detailed below to cure the deficiencies of Eppstein such that the delivery membrane allows for a passive diffusion transdermal drug delivery profile with no means of disturbing the stratum corneum.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breaking element” in claim 68, and “pressurizing element” of claim 69
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, a “breaking element” will be interpreted as a blade, an SMA wire embedded in a portion of the reservoir, a solvent configured to dissolve a reservoir wall, a heater configured to melt the wall, a flat plate configured to crush the reservoir, or a structural equivalent within the art capable of breaking the reservoir (see claims 73, 75, 76, 77, and 87), and a pressurizing element will be interpreted as a compressed material, plunger, leaf spring, or an equivalent structure within the art capable of providing pressure to a reservoir (see claims 122, 124, and 125).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-70, 72, 78-82, 85-86, 124, and 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Eppstein (US 20140228736) in view of Gyory (US 5562607 A), or in the alternative Eppstein in view Gyory, and further in view of Etscorn (US 4597961).
Regarding claim 68, Eppstein discloses a system for transdermal delivery of a drug formulation (abstract) comprising:
a drug cartridge (fig. 17, controller board 40 thin top film plate 41, reservoir wall 42, TFTI device 43, see paragraph 0154) including:
a transdermal drug delivery membrane (fig. 17, thin film tissue interface 43, which serves as a membrane for delivering drugs transdermally),  
a sealed reservoir configured to hold a drug formulation therein (paragraph 0154, “reservoir wall (42) that forms the top and sides of the chambers that contain the permeant for delivery”), the sealed reservoir is within the drug cartridge and in fluid communication with the transdermal drug delivery membrane 43, the transdermal drug delivery membrane having a surface adapted to seal to skin (paragraph 0117, “The device may further comprise an adhesive layer to bind the device to the tissue membrane”), 
a breaking element configured to break the sealed reservoir upon actuation (paragraph 0119, fig. 2, poration element 2, fig. 29, also see annotated figure 3 below, also see paragraph 0162, “A reservoir wall is typically “porated” to breach the reservoir membrane … this poration of the reservoir is accomplished with the same type of poration elements as are used to porate the tissue”) 
an actuator configured to activate the breaking element to break the sealed reservoir release the drug formulation to the transdermal drug delivery membrane (paragraph 0111 “micro-actuators produce a mechanical actuation of the poration elements… act to remove the resistive element from the micropore once it has been formed or perform a function such as opening a barrier that isolates a reservoir”), and appears to release the drug formulation to the transdermal drug delivery membrane according to a passive diffusion transdermal drug delivery profile (paragraph 0089, “At least one of the different substances could passively diffuse into the biological membrane”), 
a control unit having a battery (fig. 17, controller board 40, paragraph 0154), and a circuit board (paragraph 0163 and 0179), and that the circuit board is a microprocessor (paragraph 0179), wherein operation of the actuator for the passive diffusion transdermal drug delivery profile is permitted only when the control unit is properly connected to the drug cartridge (paragraph 0154, “controller board (40) that contains driving electronics and a battery… In this design the top plate (41), reservoir wall (42) and TFTI device (43) are bonded together to form the disposable portion”. NOTE: One of ordinary skill in the art would appreciate that the controller board would have to be properly connected with the driving electronics of the drug cartridge in order to activate the actuator), but fails to teach wherein the circuit board is a printed circuit board.

    PNG
    media_image1.png
    403
    579
    media_image1.png
    Greyscale

However, Gyory teaches a transdermal method of delivering medicine (abstract) that teaches that microchips and printed circuits are equivalents in the art (col. 2, lines 43-49).
Because microchips and printed circuits were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the microprocessor disclosed in Eppstein for a printed circuit board as taught in Gyory. 
Eppstein appears to release the drug formulation to the transdermal drug delivery membrane according to a passive diffusion transdermal drug delivery profile (paragraph 0089, “At least one of the different substances could passively diffuse into the biological membrane”). 
However, if this is not clearly envisioned by the applicant, Etscorn teaches a transcutaneous patch to apply a substance (abstract) wherein the drug 16 is released to the transdermal drug delivery membrane 18 according to a passive diffusion transdermal drug delivery profile (col. 5, lines 40-56, “the embodiment 10 of fig. 1 will give a smaller dose over a longer term compared with use of the embodiment 110 of FIG. 2, merely because of the presence of the microporous membrane 18 which slows the delivery of the nicotine to the skin”, col. 8, lines 9-19, “The nicotine permeable membrane as well as the high lipid solubility of nicotine insures rapid transport via passive diffusion from the reservoir 14 through the skin to the underlying vascularized tissue”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Eppstein such that it releases the drug formulation to the transdermal drug delivery membrane according to a passive diffusion transdermal drug delivery profile, as taught and suggested by Etscorn, for the purpose of providing a suitable means of slowing down the speed of delivery of the drug (see Etscorn, col. 5, lines 40-56), thereby allowing for smaller doses of more concentrated medications.
Regarding claim 69, Eppstein discloses a system further comprising a pressuring element (see Eppstein, paragraph 0092, “the microporation device could comprise a flux enhancement microporation device…. The flux enhancement microporation device enhances a flux rate of a substance into the biological membrane by a technique selected from…. pressurization”) configured to place pressure on the sealed reservoir (see Eppstein, paragraph 0098, “c) applying positive pressure to the inner cavity of the reservoir; d) biasing the reservoir towards the membrane thereby producing the compressed state of the membrane”) such that, upon activation of the breaking element, drug formulation from the sealed reservoir is forced out of the sealed reservoir and onto the transdermal membrane (see Eppstein, paragraph 0092, Also see paragraph 0079, “When one or more controllable active additional flux enhancement features are incorporated into the TFTI, such as, but not limited to, pressure modulation…”. The device therefore has a passive diffusion profile and a pressurizing element to force formulation out of the sealed reservoir and onto the transdermal membrane).
Regarding claim 70, Eppstein discloses a system further comprising an expandable element connected to the breaking element, wherein upon actuation by the activator, the expandable element expands to cause the breaking element to break the sealed reservoir and release drug formulation to the transdermal membrane (see Eppstein, paragraph 0112, fig. 3, see annotated figure above, also see paragraph 0162, “A reservoir wall is typically “porated” to breach the reservoir membrane … this poration of the reservoir is accomplished with the same type of poration elements as are used to porate the tissue”).
Regarding claim 72, Eppstein discloses wherein the drug cartridge and the control unit are separable from one another (see Eppstein, fig. 17, disposable portion 41-43 separate from controller board, paragraph 0154, “In this design the top plate (41), reservoir wall (42) and TFTI device (43) are bonded together to form the disposable portion of the device containing the permeants for delivery.”, thus suggesting that if the control unit is not part of the disposable portion, then the drug cartridge and the control unit are separable)
Regarding claim 78, Eppstein discloses a system further comprising a second sealed reservoir configured to hold a drug formulation therein (see Eppstein, paragraph 0186, “a plurality of reservoirs in communication with the tissue interference layer”).
Regarding claim 79, Eppstein discloses a system further comprising a second breaking element configured to break the second sealed reservoir upon activation (see Eppstein, paragraph 0187, “the porator comprises a plurality of porators, whereby a single porator is associated with a single reservoir”).
Regarding claim 80, Eppstein discloses wherein the system is configured to release drug formulation from the two reservoirs at different times (see Eppstein, paragraph 0162, “Delivery of permeants from the reservoirs could be simultaneously or sequentially”).
Regarding claim 81, Eppstein discloses wherein the breaking element is configured to pierce the reservoir from a side of the reservoir that is closest to the transdermal membrane (see Eppstein, paragraph 0119, “With suitable attachment of the poration element trace to their tear-able substrate, when the substrate tears, it would also rip the element apart and thereby break the current path while simultaneously opening a path into a reservoir adjacent to the poration element”, also see paragraph 0162, “A reservoir wall is typically “porated” to breach the reservoir membrane and allow the delivery of the permeant into the tissue. This poration of the reservoir is accomplished with the same type of poration elements as are used to porate the tissue…the breaching of the reservoir may occur before, coincidentally with or after the poration of the tissue as required.).
Regarding claim 82, Eppstein discloses wherein the actuator includes a shape memory alloy (see Eppstein, paragraph 0085, “The microactuator could be selected from… shape memory allow microactuators”).
Regarding claim 85, Eppstein discloses wherein the system has no motor (see Eppstein, paragraph 0179, “Alternatively, a smaller pressure reservoir such as a metal or plastic cylinder or bladder of compressed gas, or a pressure produced via the electrolysis of a liquid in a closed chamber, producing gas, could be used to supply pressure”, thus not having a motor).
Regarding claim 86, Eppstein discloses wherein the control unit includes a controller configured to activate the actuator at a preset time (see Eppstein, paragraph 0163, “controlling the timing and amounts of permeants delivered”).
Regarding claim 124, Eppstein discloses an embodiment wherein the pressurizing element is a plunger (paragraphs 0168 and 0183, “The device could also use a plunger mechanism designed to come down and cover and thereby seal off the micropore(s), making this directional force even more pronounced”. NOTE: since the plunger is recited to be an additional feature, the system can still have no motor without the plunger as recited in claim 85).
Regarding claim 126, Eppstein is silent to wherein the pressurizing element is on a side of the reservoir that is opposite of the transdermal membrane.
However, Eppstein teaches wherein the pressurizing element is a plunger designed to come down and cover and seal off the micropores that would be at the bottom of the reservoir (see Eppstein, paragraphs 0168 and 0183, “The device could also use a plunger mechanism designed to come down and cover and thereby seal off the micropore(s), making this directional force even more pronounced”). As such, the medicine still needs to exit the transdermal membrane into the biological membrane, and thus one of ordinary skill in the art would appreciate that the plunger would be on the side of the reservoir that is opposite of the transdermal membrane in order for the interface between the transdermal membrane and the biological membrane to not be occluded.
Regarding claim 127, Eppstein, as modified by Gyory, discloses substantially the device of claim 69, but is silent to the positioning of the breaking element and the pressurizing element relative to each other, and therefore fails to teach wherein the breaking element is configured to pierce the reservoir from a side of the reservoir that is closer to the transdermal membrane than the pressurizing element.
However, the applicant has not disclosed that this particular configuration solves any stated problem. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Eppstein, as modified by Gyory, to have this relative positioning of the breaking and pressurizing elements since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Eppstein in view of Gyory and Etscorn, and further in view of Subramony (US 20060036209 A1). 
Regarding claim 76, Eppstein, as modified by Gyory, disclose substantially the device disclose in claim 68, but fails to teach wherein a wall of the reservoir is dissolvable, and wherein the breaking element is a solvent configured to dissolve the wall. 
However, Subramony teaches a transdermal drug delivery device (fig. 1, electrotransport device 10) wherein a wall of the reservoir is dissolvable (paragraph 0037, “the biologically active agent to be delivered can be contained in the hydrogel formulation disposed in a gel pack reservoir, contained in a biocompatible coating that is disposed on the microprojection member) and wherein the breaking element is a solvent configured to dissolve the wall (paragraph 0037, “Furthermore, embodiments that comprise the biologically active agent in a coating can also employ a hydrogel reservoir to hydrate and dissolve the coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the breaking device and reservoir wall disclosed in Eppstein with those disclosed in Subramony  since the substitution of one known mechanism for breaking a sealed reservoir with another would yield predictable results.
Subramony discloses wherein the device comprises a drug in a coating (the biocompatible coat serving as the wall), and further comprises a hydrogel reservoir to hydrate and dissolve the coating (the hydrogel in the hydrogel reservoir serving as the solvent/breaking element), but is silent to wherein an actuator activates the breaking element.
However, Eppstein teaches wherein a reservoir can be porated to allow the delivery of the substance using micro-actuators (paragraph 0111 “micro-actuators produce a mechanical actuation of the poration elements… act to remove the resistive element from the micropore once it has been formed or perform a function such as opening a barrier that isolates a reservoir”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogel reservoir disclosed in Subramony such that it is actuated by an actuator, as taught and suggested by Eppstein, for the purpose of providing a suitable means of controlling when the hydrogel dissolves the biocompatible coating, and thus controlling when the breaking element breaks the wall.
Claim 128 is rejected under 35 U.S.C. 103 as being unpatentable over Eppstein in view of Gyory and Etscorn, and in further view of Gross et al. (WO 2016132368)
Regarding claim 128, Eppstein discloses wherein the control unit is programmed for a time of operation of the actuator (see Eppstein, paragraph 0163, “controlling the timing and amounts of permeants delivered”), but fails to teach wherein the control unit is programmed for a time of operation of the actuator by a smart phone paired to the control unit.
However, Gross teaches a transdermal drug delivery treatment (abstract) wherein the control unit is programmed for a time of operation of the actuator by a smart phone paired to the control unit (pg. 27, lines 22-25, “In some embodiments, automatically administering Nicotine before wake up may help reduce morning craving for a cigarette. For example, the wakeup time may be fixed slightly before an alarm set on an alarm clock (for example a wake up alarm of a smart phone)” , pg. 47, lines 12-26 “a user may use the cell phone as an input device to control and/or program the patch control device”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Eppstein, as modified by Gyory, to be programmed for a time of initiation of the system (and therefore the time of operation of the actuator) by a smart phone paired to the control unit, as taught by Gross, for the purpose of providing a suitable means of controlling the time a drug is administered, thereby allowing the user to customize when a drug is administered (see Gross, pg. 47, lines 12-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781